TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00070-CV


In re Brian Lee Pope





ORIGINAL PROCEEDING FROM COMAL COUNTY


O R D E R
PER CURIAM
		Relator Brian Lee Pope filed a petition for writ of habeas corpus and motion for
emergency stay on February 2, 2007, challenging the district court's January 29, 2007 order for
commitment to county jail.  See Tex. R. App. P. 52.1, 52.10(a).  We grant relator's motion for
emergency stay of the order and allow his release from custody pending our disposition on the merits
of his petition for writ of habeas corpus.  See Tex. R. App. P. 52.8(b)(3).  The Court requests that
the real party in interest file a response to relator's petition for writ of habeas corpus by 5:00 p.m.
on Monday, February 12, 2007.  See Tex. R. App. P. 52.8(b)(1).
		It is ordered February 2, 2007.


Before Chief Justice Law, Justices Puryear and Waldrop